DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/05/2022 has been entered.

Examiner’s Note
The Examiner’s Note that, while incorporating the limitations of previously withdrawn and now canceled Claim 13 into independent Claim 1 and changing the dependency of Claims 14, 18, and 20, the Restriction Requirement is still maintained including previously identified Species IX (14-17) drawn to a particular type of visible light emitter, Species X (Claims 18-19) drawn to a particular type of visible light emitter, Species XI (Claims 20-21) drawn to a particular type of visible light emitter, Species XII (Claims 22-23) drawn to a specific type of display), and Species XIII (Claim 24) drawn to a particular type of display.  All other Species that had been previously identified are also maintained except that of previously identified Species VIII since Claim 13 is now canceled and its limitations have been incorporated into independent Claim 1.  However, the Examiner sustains that such incorporation has not changed the rationale for the Restriction Requirement on all other species that had been identified in the Restriction Requirement dated 06/17/2021.

Information Disclosure Statement
The IDS submitted on 11/24/2019, 12/19/2019, 07/30/2020, 01/11/2021, and 08/07/2021, 09/19/2021, and 09/05/2022 are in compliance and have been considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure. 

Claim Status
Claims 1, 14, 18, and 20 have been amended since the Office Action dated 03/18/2022.
Claim 13 has been canceled.
Claims 6-12, 14-24, 27-29, 31-37, 41-45, 47-49, and 56-57 remain withdrawn from consideration.
Claims 1-12 and 14-61 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 25-26, 30, 38-39, 46, 50-53, and 58-61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al. (US PGPUB 2011/0263330).

As per Claim 1, Weston et al. teach a device for displaying in response to a physical phenomenon (Fig 8 Wand 100b), the device comprising: a sensor having an output that responds to the physical phenomenon (Fig 8 Elements 122, 124 and P0082, 0085, 0088); a display for visually displaying information to a person (Fig 8 Element 114 and P0076, 0089, 0134); a software and a processor for executing the software, the processor coupled to the sensor and to the display for displaying information in response to the sensor output (P0091-0096, 0134); a rechargeable battery connected to power the device (Fig 8 Element C1); an induction-based battery charger connected for contactless charging of the rechargeable battery (Fig 8 Element 162 and P0097, 0099); and an enclosure dimensioned and shaped as a handheld enclosure housing the sensor, the processor, the rechargeable battery, and the battery charger (P0076), wherein the battery charger comprises an induction coil for inductively receiving AC power when in an electromagnetic field for charging the rechargeable battery from the received AC power (P0097, 0099), and wherein the display comprises a visible light emitter and is coupled to be controlled by the processor for emitting a visible light signaling a status to a person (P0076, 0089, 0134).

In a different embodiment, Weston et al. teach an electric actuator for affecting a physical movement connected to be powered by the rechargeable battery (Fig 9-11 Element 166 and P0103-0105); and the enclosure housing the electric actuator (Fig 9 Element 166 is shown as part of Wand 100c).  Also, Weston et al. disclose that wand motions may be used to provide visual effects separate from the wand itself (Fig 17A-17C and P0115, 0125).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of an electric motion-type actuator into the motion-sensing embodiment (as taught by Weston et al.) in order to increase the reality and full immersion experience of the fantasy and gives users the feeling of practicing, performing and mastering "real" magic using a "real" magic wand (Weston et al. P0107).

As per Claim 2, Weston et al. further teach the device according to claim 1 (as described above), further comprising a battery compartment mechanically secured to the enclosure for housing the rechargeable battery (Fig 8 Element C1 is shown as part of Compartment 162).

As per Claim 4, Weston et al. further teach the device according to claim 1 (as described above), wherein the sensor comprises a motion sensor for sensing a position, orientation (P0082, 0085, 0088; Note that tilt can be considered an orientation), or motion of the device (P0082, 0085, 0088).

As per Claim 5, Weston et al. further teach the device according to claim 4 (as described above), wherein the motion sensor comprises an accelerometer attached to the enclosure (P0088, 0134).

As per Claim 25, Weston et al. further teach the device according to claim 1 (as described above), wherein the handheld enclosure further houses the display (P0076).

As per Claim 26, Weston et al. further teach the device according to claim 1 (as described above), wherein the processor is coupled to the display over a digital network (Since, per P0165, 0175-0176, logic controllers are used to impart corresponding visual effects, then this implies that the display that is used to impart such is in digital communication with such logic controllers]).

As per Claim 30, Weston et al. further teach the device according to claim 1 (as described above), further comprising an audible signaling component coupled to be controlled by the processor for emitting an audible sound indicating a status to the person in response to the sensor output (P0165, 0175-0176).

As per Claim 38, Weston et al. further teach the device according to claim 30 (as described above), wherein the hand-held enclosure further houses the audible signaling component (P0076).

As per Claim 39, Weston et al. further teach the device according to claim 30 (as described above), wherein the display is part of, a notebook computer, a laptop computer, a media player (Since, per P0089, 0165, 0175-0176, both visual and sound effects can be provided by the disclosed wand embodiment, then the wand itself may be reasonably interpreted as a media player), a cellular telephone, a Personal Digital Assistant (PDA), a digital camera, a video recorder, or any combination thereof.

As per Claim 46, Weston et al. further teach the device according to claim 1 (as described above), further operative as a toy or game for an amusement of a person or a pet (Fig 27A shows element 100 being used as a wand [i.e. toy] by a person).

As per Claim 50, Weston et al. further teach the device according to claim 1 (as described above), further comprising in the enclosure an additional sensor coupled to the processor and having an output responsive to an additional physical phenomenon (P0088; Note also magnetic tip 216 in Fig 17A-17C as used in conjunction with a magnetic reed switch).

As per Claim 51, Weston et al. further teach the device according to claim 50 (as described above), wherein information is displayed by the display in response to the sensed additional physical phenomenon by the additional sensor (As shown in the transitions of Fig 17A-17C with regards to the interaction between magnetic tip 216 and magnetic reed switch 218 and its corresponding visual light effect 220).

As per Claim 52, Weston et al. further teach the device according to claim 50 (as described above), wherein the additional sensor is an electric sensor that responds to an electrical characteristics or electrical phenomenon quantity in an electrical circuit (Fig 9-11 PiezoElement and P0101-0105).

As per Claim 53, Weston et al. further teach the device according to claim 52 (as described above), wherein the electric sensor comprises a voltage (P0104: Mechanical bending of the element 170 causes it to produce a corresponding voltage between output electrodes 176, 178) or current sensor.

As per Claim 58, Weston et al. further teach the device according to claim 1 (as described above), wherein the electric actuator is a motion actuator that comprises a motor (P0101, 0209) or a fan.

As per Claim 59, Weston et al. further teach the device according to claim 1 (as described above), further comprising a counter coupled to the processor for counting a number of events, and wherein the device is operative to display information is response to the counted events (P0139, 0260).

As per Claim 60, Weston et al. further teach the device according to claim 1 (as described above), further comprising in the enclosure a timer for measuring a time interval (P0092).

As per Claim 61, Weston et al. further teach the device according to claim 60 (as described above), wherein the information displayed is responsive to the measured time interval (P0092-0096).

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al., as applied to claims 1-2, 4-5, 25-26, 30, 38-39, 46, 50-53, and 58-61 above, in view of Zheng (US PGPUB 2008/0153594).

As per Claim 3, Weston et al. teach the device according to claim 2 (as described above).

Weston et al. fail to teach wherein the enclosure further comprising a securely removable cover for covering the battery compartment, so that when the cover is removed the battery compartment is accessible for replacing the rechargeable battery.
However, Zheng teaches an interactive entertainment system in which the base is provided with a battery compartment accessed by battery cover (P0058, 0108).
Weston et al. and Zheng are analogous art because they both disclose amusement systems.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the motion-sensing embodiment (as taught by Weston et al.) with a battery compartment cover (as taught by Zheng) so that batteries can be housed and accessed there through (Zheng P0052, 0108).

Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al., as applied to claims 1-2, 4-5, 25-26, 30, 38-39, 46, 50-53, and 58-61 above, in view of Lutnick et al. (US PGPUB 2008/0300055).

As per Claim 40, Weston et al. teach the device according to claim 1 (as described above).

Weston et al. fail to teach further comprising a random number generator coupled to the processor and operative to output a random number, wherein the information is displayed in response to the random number.
However, Lutnick et al. teach a hand-controlled game system in which a random number generator is employed as part of the algorithmic function for arriving at the outcome of such (P0096, 0647-0649).
Weston et al. and Lutnick et al. are analogous art because they both disclose amusement systems.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the motion-sensing embodiment (as taught by Weston et al.) with a random number generator (as taught by Lutnick et al.) in order to employ such as part of an algorithmic approach to the outcome of a gaming function (Lutnick et al. P0096, 0647-0649).

Claims 54-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al., as applied to claims 1-2, 4-5, 25-26, 30, 38-39, 46, 50-53, and 58-61 above, in view of Solomon (US Patent No. 6,404,409).

As per Claim 54, Weston et al. teach the device according to claim 1 (as described above).

Weston et al. fail to teach wherein the sensor is a light sensor.
However, Solomon teaches a visual special effects display device in which a photocell [i.e. light sensor] is employed (Col 4 L 29-40; Col 7 L 1-3).
Weston et al. and Solomon are analogous art because they both disclose amusement systems.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the motion-sensing embodiment (as taught by Weston et al.) with a photocell (as taught by Solomon) in order to provide reserve power storage and/or intensity or operational control based on the ambient light (Solomon Col 7 L 1-3).

As per Claim 55, Solomon in the combination outlined above further teaches the device according to claim 54 (as described above), wherein the light sensor comprises a photocell (Col 4 L 29-40; Col 7 L 1-3).

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685